Exhibit 10.1

Exhibit 10.1 — Amendment to Employment Agreement dated February 18, 2003 between
Rick Altinger and VantageMed Corporation dated November 7, 2006

Amendment to Employment Agreement Dated February 18, 2003

Between Richard Altinger and VantageMed Corporation

Paragraphs 1 and 2 of the Employment Agreement dated February 18, 2003 between
Richard Altinger and VantageMed Corporation is hereby amended to read as
follows:

1.             Position and Duties.  Employee will be employed by the Company as
its Executive Vice President of Marketing and Business Development, reporting to
the Company’s Chief Executive Officer.  Employee accepts employment with the
Company on the terms and conditions set forth in this Agreement, and Employee
agrees to devote Employee’s full working time, energy and skill to Employee’s
duties at the Company and shall use his best efforts to perform his duties. 
These duties will include, but not be limited to, those duties normally
performed by an Executive Vice President of Marketing and Business Development,
as well as any other reasonable duties that may be assigned to Employee from
time to time.

2.             Term of Employment.   The term of the Agreement shall continue
until February 18, 2009 (the “Term”); provided, however, that the relationship
may be terminated by Employee or the Company pursuant to the provisions of
Paragraphs 4 and 5 below.  Thereafter, subject to the provisions for termination
in Paragraph 4, this Agreement shall be extended automatically for a term of one
year (the “Renewal Term”), unless:  (a) the Company or the Employee gives
written termination notice to the other party at least thirty days prior to
either the termination of the initial Term of employment or any Renewal Term
established thereafter; or (b) the Company and the Employee agree to a mutually
acceptable date on which to terminate this agreement.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date and year written below.

 

VantageMed Corporation

 

 

 

 

 

 

 

By:

 

/s/ Steve Curd

Date:November 7, 2006

 

 

 

Steve Curd

 

 

Its:

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

/s/ Rick Altinger

Date:November 7, 2006

 

 

 

Rick Altinger

 


--------------------------------------------------------------------------------